STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE          OF LOUISIANA                                                      NO.        2021   KW    1505

VERSUS


JEREMY          GRINER                                                          FEBRUARY 25,             2022




In   Re:           Jeremy       Griner,     applying         for                                            21st
                                                                    supervisory               writs,

                   Judicial         District   Court,         Parish        of     Livingston,               No.
                   35, 185.




BEFORE:            WHIPPLE,      C. J.,   PENZATO AND        HESTER,        JJ.


           WRIT    DENIED.       Relator    failed      to    meet        his    burden        of       proving
that       relief      should    be    granted.   See   La.        Code    Crim.       P.     art.      930. 2.


                                                  VGW

                                                  AHP
                                                  CHH




COURT          OF APPEAL,      FIRST   CIRCUIT




         1 a
     11'   ;




p
Ai
     /
     u t   DEPU    Y   CLERK   OF   COURT
                   FOR   THE   COURT